Case 2:19-cr-00313-SVW Document 20 Filed 05/22/19 Pagelof1 Page ID#:71

 

 

 

 

 

 

 

 

 

 

 

 

Memorandum
}
| CR19-003135- mor
Subject: Date: FILED |
CLERK, U.S. DISTRICT COURT |
United States v. Mark Steven Domingo May 22, 2019
MAY 22 208
To: From: CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY .
KIRY K. GRAY REEMA M. EL-AMAMY
Clerk, United States District Court DAVID T. RYAN
Central District of California Assistant United States Attorneys

National Security Division

For purposes of determining whether the above-referenced matter, being filed on May 22, 2019:

(a) should be assigned to the Honorable André Birotte Jr., it
LJ is
Xl] is not
a matter that was pending in the United States Attorney’s Office (USAO) on or before

August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
is

C1 is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,
2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on which he has personally consulted while employed in

the USAO.
De

DAVID T. RYAN
Assistant United States Attorney

 
